--------------------------------------------------------------------------------

 

DATED
 6 OCTOBER 2006
   

 
 
 
CME Development Corporation


- and -
 
 
Wallace Macmillan
 
 



       
 
AMENDED AND RESTATED
 
CONTRACT OF EMPLOYMENT
 
 




 


1

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED CONTRACT OF EMPLOYMENT AND STATEMENT OF PARTICULARS
PURSUANT TO SECTION 1 OF THE EMPLOYMENT RIGHTS ACT 1996


Name and Address of Employer:
CME Development Corporation, Aldwych House 81 Aldwych, London WC2B 4HN (the
“Company”)
   
Name and address of Employee:
Wallace Macmillan of: Carrington House, Kew Place, High Wycombe, Bucks, HP11 1QW
   
Date this contract takes effect
April 1, 2006



 
1
COMMENCEMENT OF EMPLOYMENT

 
1.1
This amended and restated contract replaces the contract concluded between the
Company and you on 17 March 2003. Your previous employment with the Company will
be treated as part of your continuous period of employment. This means that the
date of commencement of your continuous period of employment is 17 March 2003.

 
2
JOB TITLE AND DUTIES

 
2.1
Your job title is Chief Financial Officer, reporting to and subject to the
direction and authorization of the Chief Executive Officer of Central European
Media Enterprises Ltd. (“CME Ltd.”), you will perform such functions and
undertake such responsibilities as are customarily associated with such a
position as your main duties.

 
2.2
In addition to your main duties you will be required to carry out such other
duties consistent with your position as the Company may from time to time
require. You shall diligently and faithfully perform such duties and exercise
such powers as may from time to time be assigned or vested in you in relation to
the management or conduct of the Company by the board of directors of CME Ltd.

 
2.3
You shall use your best endeavours to promote and protect the interests of the
Company and shall not do anything which is harmful to those interests.

 
2.4
You shall devote the whole of your time (unless prevented by ill-health or
accident or otherwise directed by the Company) to the duties of this contract
and you shall not be directly or indirectly interested or concerned in any
manner in any other business except with the Company’s prior written consent. If
such consent is given, you must provide the Company with the number of hours
worked for any other employer each month.

 
3
PLACE OF WORK

 
3.1
You will be based in the Company’s London office.

 
2

--------------------------------------------------------------------------------




3.2
The duties of this appointment shall relate primarily to the United Kingdom but
it is agreed that your position will require that you spend extensive time
travelling outside the United Kingdom when required by the Company for the
proper performance of your duties.

 
4
REMUNERATION

 
4.1
Your basic salary is 250,000 pounds (£) per annum, payable by equal monthly
instalments in arrears on or about the 20th of each month by credit transfer
into your bank account after all necessary deductions for relevant taxes and
national insurance..

 
4.2
The Company will review your salary annually on or before March 17 of each year.
Any increase of your salary is entirely at the Company’s discretion and the
Company will have no contractual obligation to increase your salary.

 
4.3
You shall be entitled to participate in an annual discretionary bonus scheme. .
The amount, if any, of such a bonus shall be determined by the Chief Executive
Officer of the Company, and is subject to the approval of the Compensation
Committee. Any bonus awarded will be based on a target representing 50% of your
gross annual basic salary.

 
4.4
The Company agrees to use reasonable efforts to cause CME Ltd. to grant you
12,500 options over shares of Class A Common Stock of CME Ltd. on annual basis
for each of the next four years. The date of grant shall be established by the
Compensation Committee of CME Ltd. the exercise price for such options shall be
the closing price of the shares of Class A Common Stock on NASDAQ on the date of
grant. Such options shall vest in four equal instalments and shall otherwise be
subject to the 1995 Stock Incentive Plan of CME Ltd.

 
5
OTHER BENEFITS

 
5.1
During the term of this contract you are entitled to membership of the following
schemes (each referred to below as an “insurance scheme”):

 

 
5.1.1
a medical expenses insurance scheme providing such cover for you and your
spouse/partner and any children under the age of eighteen (18) as the Company
may from time to time notify to you;

     

 
5.1.2
a salary continuance on long-term disability insurance scheme providing such
cover for you as the Company may from time to time notify to you;

     

 
5.1.3
a life insurance scheme providing such cover for you as the Company may from
time to time notify you under which a lump sum benefit equal to two times your
basic annual gross salary at the time of death (subject to any limits
established by Inland Revenue) shall be payable on your death while this
contract continues; and

     

 
5.1.4
a personal accident insurance scheme providing such cover for you as the Company
may from time to time notify to you.

 
3

--------------------------------------------------------------------------------




5.2
Benefits under any insurance scheme shall be subject to the rules of the
scheme(s) and the terms of any applicable insurance policy and are conditional
upon your complying with and satisfying any applicable requirements of the
insurers. Copies of these rules and policies and particulars of the requirements
shall be provided to you on request. The Company shall not have any liability to
pay any benefit to you under any insurance scheme unless it receives payment of
the benefit from the insurer under the scheme.

 
5.3
Any insurance scheme which is provided for you is also subject to the Company’s
right to alter the cover provided or any term of the scheme or to cease to
provide (without replacement) the scheme at any time if in the opinion of the
Company your state of health is or becomes such that the Company is unable to
insure the benefits under the scheme at the normal premiums applicable to a
person of your age.

 
5.4
The provision of any insurance scheme does not in any way prevent the Company
from lawfully terminating this contract in accordance with the provisions in
clause 10 even if to do so would deprive you of membership of or cover under any
such scheme.

 
5.5
In addition to the above, and except as provided in Section 4.4, you will be
entitled to all Company Benefits on such terms that are no less favourable than
other senior non-expatriate executives.

 
6
EXPENSES

 
6.1
The Company shall reimburse you for all reasonable expenses (such as travel and
other appropriate business expenses as well as membership fees) incurred by you
in the proper performance of your duties under this contract, on production of
appropriate receipts in accordance with the Company’s Employee Handbook.

 
7
HOURS OF WORK

 
Your normal working hours are 40 hours per week/from 0900 to 1800 Monday to
Friday together with such additional hours as may be necessary for the proper
performance of your duties. This may include working in the evenings outside
normal office hours at weekends or on public holidays. No additional pay or time
off will be permitted.
 
8
HOLIDAYS

 
8.1
You are entitled to 25 days’ holiday with pay every calendar year in addition to
bank and other public holidays. The Company’s holiday year runs from 1st January
to 31st December.

 
8.2
Your holiday entitlement is inclusive of your statutory entitlement which is
twenty (20) days per annum. When calculating your statutory entitlement bank and
public holidays are taken into account. The statutory entitlement cannot be
carried over from one holiday year to the next and no pay in lieu can be made to
you.

 
8.3
Your holiday entitlement accrues pro rata on an annual basis as calculated from
1 January of each year.



4

--------------------------------------------------------------------------------


 
8.4
Any entitlement to holiday remaining at the end of any holiday year over and
above your statutory entitlement shall lapse and no payment in lieu will be made
for accrued untaken holiday.

 
8.4.1
If you have taken holiday in excess of your entitlement on termination of
employment you will be required to give account for it and the Company will make
a deduction from your final salary payment accordingly. If you have accrued
holiday owing to you, the Company may at its discretion, require you to take the
outstanding holiday during any notice period or make a payment in lieu thereof. 

 

 
8.4.2
For the purposes of clause 8.4.1 above, a day’s pay will be calculated on the
basis of 1/260th of your annual salary less deductions.

 
8.5
If your employment is terminated without notice, you will not be entitled to
holiday pay for holiday which would have accrued during the notice period, had
you continued to be employed throughout that time.



8.5
The Company may also reasonably refuse to allow you to take holiday in
circumstances where it would be inconvenient to the business. The Company
reserves the right to refuse holiday up to and including the day before the
holiday is due to be taken.

 
9
SICKNESS

 
9.1
The Company may from time to time require you to be examined by a medical
adviser nominated by the Company and you agree to provide such formal consents
as may be necessary for the results of such examinations to be disclosed to the
Company.

 
10
TERMINATION

 
10.1
This Contract shall commence on the day set forth in Clause 1 above and shall
continue indefinitely, unless terminated by you or the Company as set forth
below:

 
12.2
You may terminate this Agreement upon ninety days written notice to the Company.
The Company may terminate this contract on giving you twelve months notice in
writing (the “Notice Term”) to expire at any time.

 
10.2
The Company may at any time and in its absolute discretion (whether or not any
notice of termination has been given under clause 10.1 above) terminate this
contract with immediate effect and make a payment in lieu of notice. This
payment will comprise solely your basic salary (at the rate payable when this
option is exercised) in respect of the portion of the notice period remaining at
the time the Company exercises this option and shall be subject to deductions
for income tax and national insurance contributions as appropriate. You will
not, under any circumstances, have any right to payment in lieu unless the
Company has exercised its option to pay in lieu of notice.

 
10.3
Your employment may be terminated by the Company without notice or payment in
lieu of notice only by reason of your gross misconduct. Examples of gross
misconduct are set out in the Company’s Employee Handbook, and the disciplinary
and appeal procedures set forth therein shall govern any such circumstance.

 
5

--------------------------------------------------------------------------------


 
10.4
Upon the termination by whatever means of this contract you shall immediately
return to the Company all documents, computer media, credit cards, keys and all
other property belonging to or relating to the business of the Company which is
in your possession or under your power or control and you must not retain copies
of any of the above.

 
10.5
In case you fail for a period of 180 consecutive days, or for shorter periods
aggregating more than 180 days during any twelve-month period, to render the
services contemplated hereunder for reasons other then sickness as described in
Section 8.2 above, then the Company, at its option, may terminate your
employment by notice from the Company to you, effective on the giving of 12
months notice or terminate with immediate effect and make a payment in lieu of
notice.In case of termination for Retirement or Death, you will be entitled to
your earned salary, your accrued vacation and your basic salary (at the rate
payable when this option is exercised) and to all benefits vested at the
effective date of termination. All payments shall be subject to deductions for
income tax and national insurance contributions as appropriate.

 
10.6
You may also terminate your employment with the Company immediately upon giving
notice to the Company for Good Reason. For purposes of this contract, Good
Reason shall include a material breach by the Company of this contract, a
reduction in your compensation, title, position or duties. Within five (5)
business days of such termination by you, the Company shall pay to you in a lump
sum any earned but unpaid basic salary, accrued vacation, one year of your basic
salary (at the rate payable when this option is exercised), and all benefits
vested at the time of termination, subject to appropriate deductions for income
tax and national insurance contributions

 
11
SUSPENSION

 
11.1
The Company may suspend you from your duties on full pay to allow the Company to
investigate any complaint made against you in relation to your employment with
the Company.

 
11.2
Provided you continue to enjoy your full contractual benefits and receive your
pay in accordance with this contract, the Company may in its absolute discretion
do all or any of the following during the notice period or any part of the
notice period, after you or the Company have given notice of termination to the
other, without breaching this contract or incurring any liability or giving rise
to any claim against it:

 

 
11.2.1
Exclude you from the premises of the Company

 

 
11.2.2
Require you to carry out only specified duties (consistent with your status,
role and experience) or to carry out no duties

 

 
11.2.3
Announce to any of its employees, suppliers, customers and business partners
that you have been given notice of termination or have resigned (as the case may
be)

 
6

--------------------------------------------------------------------------------


 

 
11.2.4
Prohibit you from communicating in any way with any or all of the suppliers,
customers, business partners, employees, agents or representatives of the
Company until your employment has terminated except to the extent that you are
authorised by the Chief Operating Officer in writing

 

 
11.2.5
Require you to comply with any other reasonable conditions imposed by the
Company.

 
11.3
You will continue to be bound by all obligations owed to the Company under this
contract.

 
12
CONFIDENTIAL INFORMATION

 
12.1
You agree during and after the termination of your employment not to use or
disclose to any person (and shall use your best endeavours to prevent the use,
publication or disclosure of ) any confidential information:

 

 
12.1.1
concerning the business of the Company and which comes to your knowledge during
the course of or in connection with your employment or your holding office; or

     

 
12.1.2
concerning the business of any client or person having dealings with the Company
and which is obtained directly or indirectly in circumstances where the Company
is subject to a duty of confidentiality.

 
12.2
For the purposes of paragraph 12.1.1 above information of a confidential or
secret nature includes but is not limited to information disclosed to you or
known, learned, created or observed by you as a consequence of or through your
employment, not generally known in the relevant trade or industry, about the
Company’s business activities, services and processes, including but not limited
to information concerning advertising, sales promotion, publicity, sales data,
research, programming and plans for programming, finances, accounting, methods,
processes, business plans (including prospective or pending licence applications
or investments in licence holders or applicants), client or supplier lists and
records, potential client or supplier lists, and client or supplier billing.

 
12.3
This clause shall not apply to information which is:

 

 
12.3.1
used or disclosed in the proper performance of your duties or with the consent
of the Company;

 

 
12.3.2
ordered to be disclosed by a court of competent jurisdiction or otherwise
required to be disclosed by law;

 

 
12.3.3
comes into the public domain (otherwise than due to a default by you).

 
13
INTELLECTUAL PROPERTY

 
13.1
You shall assign with full title your entire interest in any Intellectual
Property Right (defined below) to the Company to hold as absolute owner.

 
7

--------------------------------------------------------------------------------


 
13.2
You shall communicate to the Company full particulars of any Intellectual
Property Right in any work or thing created by you and you shall not use,
assign, purport to assign or disclose to any person or exploit any Intellectual
Property Right without the prior written consent of the Company.

 
13.3
In addition to and without derogation of the covenants imposed by the Law of
Property (Miscellaneous Provisions) Act 1994 you shall prepare and execute such
instruments and do such other acts and things as may be necessary or desirable
(at the request and expense of the Company) to enable the Company (or its
nominee) to obtain protection of any Intellectual Property Right vested in the
Company in such parts of the world as may be specified by the Company (or its
nominee) and to enable the Company to exploit any Intellectual Property Right
vested in it to best advantage.

 
13.4
You hereby irrevocably appoint the Company to be your attorney in your name and
on your behalf to sign, execute or do any instrument or thing and generally to
use your name for the purpose of giving to the Company (or its nominees) the
full benefit of the provisions of this clause and in favour of any third party a
certificate in writing signed by any director or the secretary of the Company
that any instrument or act falls within the authority conferred by this clause
and shall be conclusive evidence that such is the case.

 
13.5
You hereby waive all of your moral rights (as defined in the Copyright, Designs
and Patents Act 1988) in respect of any act by the Company and any act of a
third party done with the Company’s authority in relation to any Intellectual
Property Right which is or becomes the property of the Company.

 
13.6
“Intellectual Property Right” means a copyright, know-how, trade secret and any
other intellectual property right of any nature whatsoever throughout the world
(whether registered or unregistered and including all applications and rights to
apply for the same) which:

 

 
13.6.1
relates to or is useful in connection with the business or any product or
service of the Company; and

 

 
13.6.2
is invented, developed, created or acquired by you (whether alone or jointly
with any other person) during the period of your employment with the Company;

 
and for these purposes and for the purposes of the other provisions of this
clause 13, references to the Company shall be deemed to include references to
any Associated Company, as defined in Section 14.7 below.
 
14
DISCIPLINARY AND GRIEVANCE PROCEDURES

 
The Company’s disciplinary and grievance procedure is set out in the Company’s
Employees Handbook. It does not form part of your contract of employment and may
be applied at the Company’s sole discretion.
 
15
COLLECTIVE AGREEMENTS/WORKFORCE AGREEMENTS

 
There are no collective agreements or workforce agreements applicable to you or
which affect your terms of employment.
 
8

--------------------------------------------------------------------------------


 
16
DATA PROTECTION

 
16.1
You acknowledge that the Company will hold personal data relating to you. Such
data will include your employment application, address, references, bank
details, performance appraisals, work, holiday and sickness records, next of
kin, salary reviews, remuneration details and other records (which may, where
necessary, include sensitive data relating to your health and data held for
equal opportunities purposes). The Company will hold such personal data for
personnel administration and management purposes and to comply with its
obligations regarding the retention of your records. Your right of access to
such data is as prescribed by law.

 
16.2
By signing this contract, you agree that the Company may process personal data
relating to you for personnel administration and management purposes and may,
when necessary for those purposes, make such data available to its advisers, to
third parties providing products and/or services to the Company and as required
by law.

 
17
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 
Unless the right of enforcement is expressly granted, it is not intended that a
third party should have the right to enforce the provisions of this contract
pursuant to the Contracts (Rights of Third Parties) Act 1999.
 
18
MONITORING OF COMPUTER SYSTEMS

 
18.1
The Company will monitor messages sent and received via the email and voicemail
system to ensure that employees are complying with the Company’s Information
Technology policy.

 
18.2
The Company reserves the right to retrieve the contents of messages for the
purpose of monitoring whether the use of the email system is in accordance with
the Company’s best practice, for the purpose of performance management, for the
purpose of monitoring whether use of the computer system is legitimate, to find
lost messages or to retrieve messages lost due to computer failure, to assist in
the investigations of wrongful acts or to comply with any legal obligation.

 
18.3
You should be aware that no email or voice mail sent or received through the
Company’s system is private. The Company reserves and intends to exercise its
right to review, audit, intercept, access and disclose on a random basis all
messages created from it or sent over its computer system for any purpose. The
contents of email or voice mail so obtained by the Company in the proper
exercise of these powers may be disclosed without the permission of the
employee. Employees should be aware that the emails or voice mails or any
document created on the Company’s computer system, however confidential or
damaging, may have to be disclosed in court or other proceedings. An email which
has been trashed or deleted can still be retrieved.

 
18.4
The Company further reserves and intends to exercise its right to monitor all
use of the internet through its information technology systems, to the extent
authorised by law. By your signature to this contract you consent to any such
monitoring.

 
9

--------------------------------------------------------------------------------


 
19
INDEMNITY

 
19.1
The Company will indemnify you and pay on your behalf all Expenses (as defined
below) incurred by you in any Proceeding (as defined below), whether the
Proceeding which gave rise to the right of indemnification pursuant to this
Agreement occurred prior to or after the date of this Agreement provided that
you shall promptly notify the Company of such Proceedings and the Company shall
be entitled to participate in such Proceedings and, to the extent that it
wishes, jointly with you, assume the defence thereof with counsel of its choice.
This indemnification shall not apply if it is determined by a court of competent
jurisdiction in a Proceeding that any losses, claims, damages or liabilities
arose primarily out of your gross negligence, wilful misconduct or bad faith.

 
19.2
The term "Proceeding" shall include any threatened, pending or completed action,
suit or proceeding, or any inquiry or investigation, whether brought in the name
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including, but not limited to, actions, suits or
proceedings brought under or predicated upon any securities laws, in which you
may be or may have been involved as a party or otherwise, and any threatened,
pending or completed action, suit or proceeding or any inquiry or investigation
that you in good faith believe might lead to the institution of any such action,
suit or proceeding or any such inquiry or investigation, by reason of the fact
that you are or were a director, officer, employee, agent or fiduciary of the
Company, by reason of any action taken by you or of any inaction on your part
while acting as such director, officer, employee, agent or fiduciary or by
reason of the fact that you are or were serving at the request of the Company as
a director, officer, employee, trustee, fiduciary or agent of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, whether or not you are serving in such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement.

 
19.3
The term "Expenses" shall include, without limitation thereto, expenses
(including, without limitation, attorneys' fees and expenses) of investigations,
judicial or administrative proceedings or appeals, damages, judgements, fines,
penalties or amounts paid in settlement by or on behalf of you and any Expenses
of establishing a right to indemnification under this Agreement.

 
19.4
The Expenses incurred by you in any Proceeding shall be paid by the Company as
incurred and in advance of the final disposition of the Proceeding at your
written request. You hereby agree and undertake to repay such amounts if it
shall ultimately be decided in a Proceeding that you are not entitled to be
indemnified by the Company pursuant to this Agreement or otherwise.

 
19.5
The indemnification and advancement of Expenses provided by this Agreement shall
not be deemed exclusive of any other rights to which you may be entitled under
the Company’s Articles of Incorporation or Bye-Laws, any agreement, any vote of
stockholders or disinterested directors, the laws under which the Company was
formed, or otherwise, and may be exercised in any order you elect and prior to,
concurrently with or following the exercise of any other such rights to which
you may be entitled, including pursuant to directors and officers insurance
maintained by the Company, both as to action in official capacity and as to
action in another capacity while holding such office, and the exercise of such
rights shall not be deemed a waiver of any of the provisions of this Agreement.
To the extent that a change in law (whether by statute or judicial decision)
permits greater indemnification by agreement than would be afforded currently
under the Company's Articles of Incorporation, Bye-Laws and this Agreement, it
is the intent of the parties hereto that you shall enjoy by this Agreement the
greater benefit so afforded by such change. The provisions of this Section 20
shall survive the expiration or termination, for any reason, of this Agreement
and shall be separately enforceable.

 
10

--------------------------------------------------------------------------------




20
POST-EMPLOYMENT RESTRICTIONS

 
20.1
You agree for a period of 12 months after the termination of your employment
that you shall not either on your own account or on behalf of any other person,
firm or company directly or indirectly, carry on or be engaged, concerned or
interested in any business which is competitive with the business of the Company
and with which you were actively involved in the twelve months preceding the
termination of your employment (the “Restricted Business”) within the
territories of operation of the CME Group;

 
20.2
You agree, in connection with the carrying on of the Restricted Business, that
for a period of 12 months after the termination of your employment, you shall
not, either on your own account or on behalf of any other person, firm or
company directly or indirectly solicit or canvass for business from any person,
firm or company who at any time during the twelve months preceding the
termination of your employment was a customer of the Company or any Associated
Company and with whom during that period you had material dealings;

 
20.3
You agree, in connection with the carrying on of the Restricted Business that
for a period of 12 months after the termination of your employment, you shall
not, either on your own account or on behalf of any other person, firm or
company directly or indirectly seek to do business and/or do business with any
person, firm or company who at any time during the twelve months preceding the
termination of your employment was a customer of the Company or any Associated
Company and with whom during that period you had material dealings.

 
20.4
You agree for a period of 12 months following the termination of your
employment, that you shall not solicit or employ or cause to be employed,
whether directly or indirectly, any employee of the Company who has substantial
knowledge of confidential aspects of the business of the Company and with whom
at any time during the period of twelve months prior to such termination you had
material dealings.

 
20.5
Each of the restrictions in this clause shall be enforceable independently of
each other and its validity shall not be affected if any of the others is
invalid. If any of the restrictions is void but would be valid if some part of
the restriction were deleted, the restriction in question shall apply with such
modification as may be necessary to make it valid.

 
20.6
For the avoidance of doubt these restrictions shall not apply if the Company
terminates this contract in breach.

 
11

--------------------------------------------------------------------------------


 
20.7
For the purposes of this clause and clause 13, “Associated Company” shall mean a
subsidiary (as defined by the Companies Act 1985 as amended) and any other
company which is for the time being a holding company (as defined by the
Companies Act 1985 as amended) of the Company or another subsidiary of any
holding company.

 
21
GENERAL

 
21.1
You hereby authorise the Company to deduct from any salary payable to you any
sums owing by you to the Company.

 
21.2
As from the effective date of this contract all other agreements or arrangements
between you and the Company shall cease to have effect.

 
21.3
This shall be governed by and construed in accordance with English law.

 
The Company and Wallace Macmillan agree to the terms set out above.
 
 
Executed as a Deed by Michael Garin and Mark Wyllie,
 
/s/ Michael Garin
  representing CME Development Corp. in the presence of:  
/s/ Mark Wyllie
 
Witness signature:
 
/s/ C. Rauch
 
Name:
 
Carol Rauch
 
Address:
 
Aldwych House, 81 Aldwych
     
London, WC2B 4HN
 
Occupation:
 
Legal Assistant
                 
 
Signed as a Deed by Wallace Macmillan in the presence of:
 
 
/s/ Wallace Macmillan
 
Witness signature:
 
/s/ Jessica Yu
 
Name:
 
Jessica Yu
 
Address:
 
Aldwych House, 81 Aldwych
     
London, WC2B 4HN
 
Occupation:
 
Legal Assistant
 



 
12


--------------------------------------------------------------------------------

 